Citation Nr: 1712398	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  04-37 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a low back disability, including degenerative disc disease and right sciatic neuropathy with a history of right lumbar herniated nucleus pulposis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to July 1970. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the Veteran's disability rating for his service-connected right sciatic neuropathy with a history of right lumbar herniated nucleus pulposis from 10 percent to 20 percent. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

In September 2004, the Veteran filed a Substantive Appeal via VA Form 9, requesting a hearing before a Veterans Law Judge. The Veteran and his representative were provided notice in January 2010 but failed to attend the hearing or request a postponement. His hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2016). 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's low back disability with degenerative disc disease and right sciatic neuropathy with a history of right lumbar herniated nucleus pulposis was manifested by complaints of ongoing pain, difficulty standing, walking and sitting for extended periods, with moderate symptoms of reoccurring attacks; and was not characterized by limitation of forward flexion of the thoracolumbar spine to 40 degrees or greater, favorable ankylosis of the entire thoracolumbar spine, severe symptoms of a lumbosacral strain, or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low back disability with degenerative disc disease and right sciatic neuropathy with a history of right lumbar herniated nucleus pulposis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016); 38 C.F.R. § 4.71a Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In June 2005, which the Board notes is after the April 2003 rating decision, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for his low back disability. In subsequent documents, which cannot substitute for notice, the Veteran had knowledge of and displayed he understood the information necessary to substantiate a claim for an increased rating. In addition, June 2005 VA correspondence, provided information as to what was necessary to substantiate his claim. The Board notes the Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"). Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's VA, identified private treatment records and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2003, July 2005, July 2007, September 2010 and February 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's increased rating claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Here, although the most recent examination was performed in 2012, the Veteran has not reported a worsening of symptoms or decreased function.  As discussed below, the 2012 VA examiner noted improvement in the symptoms and function.  Therefore, an additional examination is not required to decide the claim. 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Compliance with Prior Remands

Previously, the case was remanded in August 2009 for the Veteran to be afforded a video conference hearing, which the Veteran was provided notice of and failed to attend. See August 2009 BVA remand. The case was again remanded in July 2010, to obtain additional treatment records and provide the Veteran with a VA examination to determine the current severity of his service-connected low back disability.  Correspondence was sent to the Veteran in August 2010 requesting he identify and authorize for release any outstanding treatment records relating to his low back disability. See August 19, 2010 VA correspondence. VA treatment records from April 2004 to April 2016 have been associated with the claims file. In addition, SSA records have been associated with the claims file. The Veteran was afforded VA examinations in September 2010 and February 2012, addressing the current severity of his service-connected low back disability. As such, the Board finds that there has been substantial compliance with prior remands. 

III. Schedular Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

IV. Analysis

The Veteran served as a U.S. Army Morse intercept operator with service in the Republic of Vietnam from September 1969 to June 1970.  He contends that his low back disability is more severe than is contemplated in the current rating.  

The Veteran contends he is entitled to a rating in excess of 20 percent for his service-connected low back disability with degenerative disc disease of the lumbar spine, and right sciatic neuropathy with a history of right lumbar herniated nucleus pulposis. The Veteran's low back disability is currently rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243. As the result of an April 2003 rating decision the RO increased the Veteran's disability rating to 20 percent effective January 27, 2003 for intervertebral disc syndrome under Diagnostic Code 5293. In a September 2007 rating decision, the RO granted service connection for right L5 radiculopathy rated at 10 percent, effective July 18, 2007, which was subsequently increased to 20 percent in a March 2012 rating decision, effective September 7, 2010, under Diagnostic Code 8520. Then, in a March 2012 rating decision the RO granted service connection for radiculopathy affecting the sciatic nerve of the left lower extremity rated at 60 percent effective September 7, 2010 under Diagnostic Code 8520. 

During the appeal period the Diagnostic Codes for the spine were amended, and the Board will address whether an increased rating is warranted under either rating criteria.

The regulations for rating disabilities of the spine were twice revised, effective September 23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  Only the former criteria can be applied for the period prior to the effective date of the new criteria.  However, both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009).  The RO has notified the veteran of all applicable regulatory changes.  

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating for mild symptoms; a 20 percent rating for moderate symptoms with recurring attacks; and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  There was no higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome is rated under the same criteria as now provided in Diagnostic Code 5243 discussed below.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Prior to September 2003, lumbosacral strain warranted a 10 percent rating if there was characteristic pain on motion.  A 20 percent rating was warranted for muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Also prior to September 2003, limitation of motion of the lumbar spine warranted a 10 percent rating if mild, 20 percent if moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  The code for intervertebral disc syndrome (Diagnostic Code 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  

Lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5237, 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2016). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

As noted above, during the appeal, the Veteran was granted service connection for radiculopathy affecting the sciatic nerve of the left lower extremity in a March 2012 rating decision, effective September 7, 2010 rated at 60 percent, and evaluation of radiculopathy of the sciatic nerve of the right lower extremity, as 20 percent disabling. Additionally, in a February 2014 rating decision entitlement to individual unemployability was granted effective August 31, 2011.  In February 2014 correspondence, the Veteran indicated he wished to withdrawal his claims for loss of bowel control and his legs going to sleep. See February 21, 2014 Report of General Information. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent is warranted for the Veteran's low back disability.  At different times during the period on appeal, the Veteran has stated his low back disability was manifested by pain, pain radiating down his right leg and difficulty walking, standing or sitting for prolonged periods. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his low back disability during the appeal.

The Veteran was provided with a VA examination in March 2003. The Veteran reported constant low back pain that was dull and achy. See March 2003 VA examination. The Veteran reported experiencing flare-ups twice weekly, which last a day and during he is unable to bend, lift, run or walk briskly. He reported right lower extremity numbness and weakness after excessive motion. The examination revealed no areas of tenderness, local erythema or swelling. Range of motion was flexion to 90 degrees, extension to 30 degrees, lateral turning right and left to 10 degrees and right and left twisting and rotational movements to 8-10 degrees. Straight leg raising was positive on the right. A focal mild paravertebral spasm was noted. Muscle strength was 5/5 in the bilateral upper and lower extremities. Diagnosis of chronic post-traumatic low back pain with right sciatic neuropathy, related to underlying degenerative disc disease involving the lumbosacral spine was noted. The examiner noted no evidence of associated focal motor weakness, or associated myelopathy. Mild reflex asymmetry was noted. Id.

Next, the Veteran was provided with a VA examination in July 2005. The Veteran reported low back pain that spread to his hip, thigh and knee after prolonged sitting, standing or walking. See July 2005 VA examination. The examiner noted good spinal alignment with normal lumbar lordotic curve. Forward flexion of the lumbar spine was with fingertips to 5 inches from the floor. Lateral lumbar flexion was to 20 degrees to the right and left, extension of the upper torso was to 20 degrees. Supine straight leg raise was to 90 degrees bilaterally. Active range of motion was equal to passive range of motion. Muscle strength was 5/5. On examination no motor or sensory deficit was found. Id.  

Then, the Veteran was provided with a VA examination in July 2007. The Veteran reported back pain from a minimal to moderate degree with recent increases in pain over the past 3 to 4 years. See July 2007 VA examination. He reported pain radiating down into his right leg and increased flare-ups occurring every other day and lasting for two days. He reported difficulty bending, lifting, walking and twisting. The Veteran reported using a cane and reported increased difficulty driving. Examination noted forward flexion was 40 degrees with pain at the end point of active and passive motion. Extension was 10 degrees. Stiffness and some pain at the end points of motion, but no fatigue or incoordination were noted. Left lateral bending was 20 degrees and caused some right buttocks pain but not increased back pain. Right lateral rotation was 20 degrees on both active and passive motion against resistance. An antalgic gait was noted with difficulty toe and heeling walking. Muscle strength was 4/5 on right hip abductor and 3/5 on right ankle dorsiflexion. X-rays noted minor scoliosis of the lumbar spine with convexity to the right and narrowed disc spaces with osteophytes at L3-4, L4-5 and L5-S1. The examiner noted moderate degenerative disc disease and moderate radiculopathy of L5. Id. 

In addition, the Veteran was provided with a VA examination in September 2010. The Veteran reported intermittent loss of bowel control, his right leg going dead and shooting pains in left leg. See September 2010 VA examination. The Veteran reported mild flare-ups every few days, with increased activity but no incapacitating events. The Veteran reported ongoing difficulty sitting or standing for any length of time and shooting pains down his left leg, and significant fatigue in his legs. The Veteran reported difficulty driving. The examiner noted no bladder incontinence or current bowel incontinence. An  MRI from June 2010 noted marked degenerative disc disease and advanced degenerative changes at L3-4 and L4-5, with retrolisthesis and moderate stenosis and a herniated disc at L4-5 and moderate to moderate severe stenosis at L3-4. Examination noted one inch of calf atrophy on the left with grade 4/5 plantar flexor on left. Range of motion of lumbar spine flexion was 50 degrees both active, passive and with resistance. Extension was 20 degrees. Left and right lateral bending to 20 degrees and left and right rotation was 20 degrees. Stiffness was noted at endpoints with no pain, fatigue, weakness or in coordination with repetitive motion was noted. Straight leg test was positive on the right. No tenderness to palpitation or spasms was noted.  Spinal stenosis with compression of the neural elements was noted, with bilateral radiculopathy. No evidence of paralysis. The examiner noted the Veteran has significant standing, sitting or walking limitations, and it is unlikely he has the ability to obtain or retain any gainful employment due to his limitations in activities. Id.

Lastly, the Veteran was provided with a VA examination in February 2012. The Veteran reported his low back symptoms had not changed since the last examination. See February 2012 VA examination. The examiner noted increased mobility and the Veteran reported he is more active then prior examinations. The Veteran reported flare-ups only if lifting heavy items. He reported sharp intermittent pain in the right L-5 that is brief, sharp and radiates through the mid-thigh.  Range of motion of forward flexion was 90 degrees, with no objective evidence of painful motion. Extension was to 30 degrees, with no evidence of painful motion. Right lateral flexion was 30 degrees and left lateral flexion was 30 degrees with no evidence of painful motion. Right lateral rotation was 30 degrees and left lateral rotation was 30 degrees with no evidence of painful motion. After repetitive use testing there was no additional limitation in range of motion. Functional loss was noted with atrophy of disuse; no localized tenderness, guarding or muscle spasms were noted. Muscle strength was 5/5. Muscle atrophy of left thigh and calf was noted. Straight leg test was negative on the left and right. Radiculopathy with mild pain of the right lower extremity was noted. No additional neurologic abnormalities were noted. The Veteran did not have intervertebral disc syndrome and incapacitating episodes over the past 12 months. The examiner noted the Veteran has claimed bowel incontinence however such is too intermittent to be related to his spine and on examination found normal anal sensation, muscles and tone. The examiner noted no knee disability and found that it is less likely than not proximately due to or the result of the Veteran's service-connected conditions. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and on objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's low back disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records, private treatment and SSA records have been associated with the claims file. In May 2004 the Veteran reported irregularity of his bowels which he attributed to his back injury. See May 7, 2004 primary care initial evaluation. Private treatment records from November 2004 noted degenerative disc disease and probable neck muscle spasms. 

An August 2005 neurology consult noted worsening pain with twisting movements, difficulty walking, and pain that is exacerbated by walking, standing or sitting for extended periods. See August 23, 2005 Neurology Consult. Shooting pains in the Veteran's low back and right hip were noted. On palpitation there was tenderness of the lumbar spine.  Sensory deficits were noted in distribution on the lateral aspect of the thigh in the right lower extremity.  It was noted there was a potential radicular competent to the Veteran's chronic lumbosacral pain. Id. 

A July 2006 treatment note reported ongoing shooting pain from The Veteran's lower right hip.  The Veteran had an analytic gait favoring his left side. See July 28, 2006 VA Neurology Outpatient Note. 

Based on the lay and medical evidence of record, the Board finds that the Veteran's low back disability does not more nearly approximate the criteria warranted for an increased rating. The Board notes the Veteran's contentions regarding his increased pain which is exacerbated by walking, sitting, standing and lifting for prolonged periods. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.

Since January 27, 2003, the Veteran has been rating as 20 percent disabling under Diagnostic Code 5293 IVDS for moderate symptoms with reoccurring attacks. This was the rating criteria in effect prior to September 23, 2002, as noted above. Under DC 5293 the Veteran's symptoms did not rise to the level of a 40 percent rating as severe symptoms, with reoccurring attacks and intermittent relief were not present. At times during the appeal the Veteran has reported flare-ups after prolonged standing, walking or lifting and the Veteran's symptoms have more nearly approximated a 20 percent rating for moderate symptoms with recurring attacks. 

Additionally, prior to September 2003, a lumbosacral strain was rated under Diagnostic Codes 5295 and 5292. The Board has considered whether a higher rating under Diagnostic Codes 5292, 5295 is warranted. Under DC 5295, a 40 percent rating is warranted if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of joint space. There was no indication during the appeal that the Veteran has experienced listing of the whole spine to the opposite side, positive Goldwaite's sign, or marked limitation of forward bending in the standing position. VA examinations and treatment records note forward flexion of the spine to be between 40 and 90 degrees. Under 5292 limitation of motion, a 40 percent rating is warranted if limitation of motion is severe, which the Veteran's limitation of motion was not severe. During the appeal, the Veteran's forward flexion ranged between the normal end point 90 degrees and 40 degrees. Extension ranged between the normal end point of 30 degrees and 10 degrees. Right and left lateral flexion ranged between the normal end point of 30 degrees and 8 degrees. The Board notes that the Veteran's range of motion has varied throughout the appeal period, however his symptoms have not warranted an increased 40 percent rating for severe limitation of motion under Diagnostic Codes 5292, 5295 at any point during the appeal. 38 C.F.R. § 4.71a Diagnostic Code 5292, 5295 (2002). 

Next, turning to the regulations effective September 26, 2003, after the rating disabilities of the spine were revised and the diagnostic codes reclassified the Board finds a rating in excess of 20 percent for his low back disability is not warranted. The Veteran's current Diagnostic Code is 5243, which permits evaluation under either the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher evaluation. Under DC 5237, lumbosacral strain and DC 5242 degenerative arthritis of the spine a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. VA examinations and treatment records are absent for indications of ankylosis of the thoracolumbar spine, or forward flexion of 30 degrees or less. VA examinations noted forward flexion between 40 and 90 degrees. As such, an increased rating under DC 5237 or DC 5242 is not warranted during the appeal. 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5242 (2016).  

Next under DC 5243, evaluation can be under the General Rating Formula for Disease or Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Treatment records indicate incapacitating episodes at times during the appeal period. However, Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Treatment records did not indicate the Veteran has been prescribed bed rest by a physician during the appeal. While the Veteran has at times reported instances of incapacitating episodes the VA examiner in February 2012 specifically found that the Veteran did not have IVDS of the thoracolumbar spine in the last 12 months. Further, when incapacitating episodes have been reported, these have flare-ups result in being unable to bend, lift, run, and walk briskly, but the Veteran has been able to carry out normal functions. As such the Board finds that an increased rating under Diagnostic Code 5243 is not warranted. 

Thus in summary, the Board has considered whether the Veteran's current low back disability should be rated under the rating criteria prior to September 2002 or the rating criteria implemented in September 2002, and the rating criteria effective September 2003 and has considered whether a higher rating is warranted under any applicable criteria. However, the Board finds that rating in excess of 20 percent is not warranted for the Veteran's low back disability at any point during the appeal period under the applicable rating criteria.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. The February 2012 VA examination noted functional loss with atrophy of disuse, but noted no additional limitation in range of motion after repetitive use. Additionally, the September 2010 VA examination noted no pain, fatigue, weaknesses or in coordination with repetitive use. Consequently, a higher rating is not warranted on this basis.

When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet.App. 158 (2016).  Here, all examinations of the spine prior to 2012 included testing in passive, active, and resisted motion and all ranges were the same under the different conditions.  Notably, during the 2012 examination, flexion was observed to be pain free.  Even though passive motion was not specifically recorded by the examiner, from a lay perspective this shortcoming is not prejudicial to the Veteran.  It is reasonable to a lay person that passive motion assisted by an examiner is likely greater than unassisted active motion and in previous examinations was always noted to be the same range of motion.  

Further, separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted. In this case, the Veteran is currently service-connected for radiculopathy affecting the sciatic nerve of the left lower extremity associated with degenerative disc disease of the lumbar spine rated as 60 percent disabling from September 7, 2010. In addition, he is service-connected for L-5 radiculopathy affecting the sciatic nerve of the right lower extremity associated with degenerative disc disease of the lumbar spine rated as 20 percent disabling from September 7, 2010 forward.  

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased rating in excess of 20 percent prior for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

V. Extraschedular Consideration

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111   (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.  

The first Thun element is not satisfied here. The Veteran's low back disability is manifested by pain, increased pain that is exacerbated by walking, standing or sitting for extended periods with ongoing pain and numbness radiating to the Veteran's lower extremities. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for musculoskeletal disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain and limitations on standing, sitting and walking they are inherently contemplated by the criteria. The Veteran's limitations on sitting, standing and walking are largely attributed to his degenerative disc disease of the lumbar spine, the effect of which is directly taken into account in assigning the Veteran's disability ratings based on limitation of motion. 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5243. In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for degenerative disc disease of the lumbar spine rated as 20 percent disabling, radiculopathy affecting sciatic nerve of the left lower extremity associated with degenerative disc disease of the lumbar spine rated as 60 percent disabling, and L5 radiculopathy affecting the sciatic nerve of the right lower extremity associated with degenerative disc disease of the lumbar spine rated as 20 percent disabling from September 7, 2010 forward. 

Additionally, the Veteran was granted individual unemployability effective August 31, 2011 because of his lumbar spine and radiculopathy.  The effective date represents the last day of the month that the Veteran reported as his last day of full time employment.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.


ORDER

Entitlement to a rating in excess of 20 percent for a low back disability, including degenerative disc disease and right sciatic neuropathy with a history of right lumbar herniated nucleus pulposis, is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


